Exhibit 10.61

SECOND AMENDMENT TO LEASE




This Second Amendment to Lease (“Amendment”) made and entered into this 23rd day
of September, 2008, by and between G &I VI 321/323 NORRISTOWN FE LLC, a Delaware
limited liability company and successor to Brandywine Operating Partnership,
L.P., hereinafter referred to as “Landlord” and CLINFORCE, INC., a Delaware
corporation with its principal place of business at 4815 Emperor Boulevard,
Durham, NC 27713, hereinafter referred to as “Tenant”




WHEREAS, Landlord leased two non-adjacent suites totaling 7,718 rentable square
feet (“RSF”) of space commonly referred to as Suite 200 (4,739 RSF) and Suite
205 (2,979 RSF) (collectively, the “Original Premises”) located at 321
Norristown Road, Ambler, PA, 19002 (“Building”), to Tenant pursuant to that
certain Lease dated August 7, 2006, as amended January 2, 2007, hereinafter
collectively referred to as “Lease,” the Original Premises being more
particularly described therein; and




WHEREAS, Tenant desires to expand the size of the Original Premises by adding an
additional 3,436 RSF of space (Suite 215) under the Lease;

               

WHEREAS, Landlord and Tenant wish to amend the Lease as follows;




NOW, THEREFORE, in consideration of these present and the agreement of each
other, Landlord and Tenant agree that the Lease shall be and the same is hereby
amended as follows:




1.

Incorporation of Recitals.  The recitals set forth above, the Lease referred to
therein and the exhibits attached hereto are hereby incorporated herein by
reference as if set forth in full in the body of this Amendment. Capitalized
terms not otherwise defined herein shall have the meanings given to them in the
Lease.




2.           Lease of Additional Premises.




            (a)       The Lease is hereby amended to provide that Landlord
hereby demises and lets unto Tenant, and Tenant hereby leases and hires from
Landlord, all that certain space on the second floor of the Building  containing
 approximately 3,436  RSF of  space  (Suite 215)  (the “Additional Premises”),
 as shown on Exhibit “A”, attached hereto and made a part hereof.




            (b)      The term of the Lease for the Additional Premises shall
commence on   the date which is the earlier of (i) when Tenant, with Landlord's
prior consent, assumes possession of the Additional Premises for its Permitted
Uses, or (ii) upon substantial completion of the improvements required to be
made by Landlord to the Additional Premises under Article 2(c) below
(“Additional Premises Commencement Date”).   Substantial completion means that
the initial improvements called for by this Second Amendment have been completed
to the extent that the Additional Premises may be occupied by Tenant for its
Permitted Use, subject only to completion of minor finishing, adjustment of
equipment, and other minor construction aspects, and Landlord has procured a
temporary or permanent certificate of occupancy permitting the occupancy of the
Additional Premises, if required by law (hereafter, “substantial completion”).
  It is estimated that the Additional Premises Commencement Date will be
November 1, 2008.  It is the mutual intention of Landlord and Tenant that the
Additional Premises shall be leased to and occupied by Tenant on and subject to
all of the terms, covenants and conditions of the Lease except as otherwise
expressly provided to the contrary in this Second Amendment, and to that end,
Landlord and Tenant hereby agree that from and after the Additional Premises
Commencement Date, the word “Premises”, as defined in the Lease, shall mean and
include both the Original Premises and the Additional Premises, containing a
total of 11,154 RSF, unless the context otherwise requires.   




           (c)       The Additional Premises shall be delivered to Tenant on an
“As Is” basis except as indicated on the mutually agreed upon Plan/Construction
Scope of Work entitled “SP-3”, dated July 18, 2008 and drawn by Charles
Matsinger Associates, which shall be turn-keyed by Landlord using building
standard finishes (“Landlord’s Work”), and which is attached hereto, made a part
hereof and marked as Exhibit “B”.   





1

 




--------------------------------------------------------------------------------




                             (c)     Upon completion of Landlord’s Work,
Landlord and Tenant shall schedule a pre-occupancy inspection of the Additional
Premises, at which time a punchlist of outstanding items, if any, shall be
completed.  Landlord shall use reasonable efforts to complete the items on the
punchlist within thirty (30) days, or if the nature of the items requires
additional time, within such additional time as is reasonable necessary.  




                             (d)       The Additional Premises Commencement Date
shall be confirmed by Landlord and Tenant by the execution of a Confirmation of
Lease Term in the form attached hereto as Exhibit "C".  If Tenant fails to
execute or object to the Confirmation of Lease Term within ten (10) business
days of its delivery, Landlord’s determination of such dates shall be deemed
accepted.







3.

Term:

The Lease Term for the Additional Premises shall commence on the Additional
Premises Commencement Date.  The Additional Premises shall terminate 60 months
following the Additional Premises Commencement Date (“Additional Premises
Termination Date”).  The Lease Term for the Original Premises shall now
terminate coterminously with the Additional Premises on the Additional Premises
Termination Date.




4.

Fixed Rent:




(a)   

From and after the Additional Premises Commencement Date, Tenant shall pay to
Landlord Fixed Rent for the Original Premises and the Additional Premises
(11,154 RSF) as follows:




TIME

 

PER

 

MONTHLY

 

ANNUAL

PERIOD

 

RSF

 

INSTALLMENT

 

BASE RENT

 

 

 

 

 

 

 

Additional Premises

 

$19.50

 

$18,125.25

 

$217,503.00

Commencement Date-

 

 

 

 

 

 

9/30/09

 

 

 

 

 

 

 

 

 

 

 

 

 

10/1/09-9/30/10

 

$20.00

 

$18,590.00

 

$223,080.00

 

 

 

 

 

 

 

10/1/10-9/30/11

 

$20.50

 

$19,054.75

 

$228,657.00

 

 

 

 

 

 

 

10/1/11-9/30/12

 

$21.00

 

$19,519.50

 

$234,234.00

 

 

 

 

 

 

 

10/1/12- Additional

 

$21.50

 

$19,984.25

 

$239,811.00

Premises Termination

 

 

 

 

 

 

Date

 

 

 

 

 

 

               

 

 

 

 

 

 




(b)

 Tenant shall pay to Landlord without notice or demand, and without set-off,
except as set forth in this Lease, the annual Fixed Rent payable in the monthly
installments of Fixed Rent as set forth above, in advance on the first day of
each calendar month during the Term by (i) check sent to Landlord at G & I VI
Interchange Office LLC, Lockbox #6921, PO Box 8500, Philadelphia, PA 17178-6921
or (ii) wire transfer of immediately available funds to the account at Wachovia
Bank, G & I VI Interchange Office LLC,  Account #2000030594526, ABA #031201467;
such transfer to be confirmed by Landlord’s accounting department upon written
request by Tenant.  All payments must include the following information:
 Building #D125 and Lease #008518.   Such numbers shall be provided by Landlord
within a reasonable time following execution of this Second Amendment.




5.

Tenant’s Proportionate Share.   From and after the Additional Premises
Commencement Date, Tenant’s Proportionate Share shall be 18.59%.





2

 




--------------------------------------------------------------------------------

6.

Tenant Representations:  Tenant hereby confirms that (i) the Lease is in full
force and effect and Tenant is in possession of the Original Premises; (ii)
  there are no defaults by Landlord under the Lease, (iii) Tenant’s security
deposit is $7,305.96; and (iv) the Base Year for the Original Premises and for
the Additional Premises is 2006.




7.

Brokerage Commission

Landlord and Tenant mutually represent and warrant to each other that they have
not dealt, and will not deal, with any real estate broker or sales
representative in connection with this proposed transaction except for CRESA
Partners.   Each party agrees to indemnify, defend and hold harmless the other
and their directors, officers and employees from and against all threatened or
asserted claims, liabilities, costs and damages (including reasonable attorney’s
fees and disbursements) which may occur as a result of a breach of this
representation.




8.

Binding Effect.  Except as expressly amended hereby, the Lease remains in full
force and effect in accordance with its terms.  Tenant specifically acknowledges
and agrees that Article 18 of the Lease concerning Confession of Judgment is and
shall remain in full force and effect in accordance with its terms.




9.

New Notice Addresses for Landlord:  All notices under the Lease shall be sent to
Landlord at the following addresses:




G & I VI 321/323 NORRISTOWN FE, LLC

c/o DRA Advisors LLC

220 East 42nd Street

New York, New York 10017




with a copy to

 

Brandywine Operating Partnership, L.P.

 

Brandywine Realty Trust

555 East Lancaster Ave.

 

555 East Lancaster Ave.

Suite 200

 

Suite 100

Radnor, PA 19087

 

Radnor, PA 19087

Attn:  H. Jeffrey DeVuono

 

Attn:  Brad A. Molotsky

Phone No. 610-325-5600

 

Phone No. 610-325-5600

Fax No. 610-325-5622

 

Fax No. 610-832-4928

E-mail:  jeff.devuono@bdnreit.com

 

E-mail: brad.molotsky@bdnreit.com




10.

OFAC/PATRIOT ACT COMPLIANCE.  Tenant represents, warrants and covenants that
Tenant is not (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the Office of Foreign Asset Control, Department of
the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) (“Order”) and all applicable provisions of Title III of the USA
Patriot Act (Public Law No. 107-56 (October 26, 2001)); (ii) listed on the
Denied Persons List and Entity List maintained by the United States Department
of Commerce; (iii) listed on the List of Terrorists and List of Disbarred
Parties maintained by the United States Department of State, (iv) listed on any
list or qualification of “Designated Nationals” as defined in the Cuban Assets
Control Regulations 31 C.F.R. Part 515; (v) listed on any other publicly
available list of terrorists, terrorist organizations or narcotics traffickers
maintained by the United States Department of State, the United States
Department of Commerce or any other governmental authority or pursuant to the
Order, the rules and regulations of OFAC (including without limitation the
Trading with the Enemy Act, 50 U.S.C. App. 1-44; the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06; the unrepealed provision of the Iraq
Sanctions Act, Publ.L. No. 101-513; the United Nations Participation Act, 22
U.S.C. § 2349 as-9; The Cuban Democracy Act, 22 U.S.C. §§ 60­01-10; The Cuban
Liberty and Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 233; and The
Foreign Narcotic Kingpin Designation Act, Publ. L. No. 106-120 and 107-108, all
as may be amended from time to time); or any other applicable requirements
contained in any enabling legislation or other Executive Orders in respect of
the Order (the Order and such other rules, regulations, legislation or orders
are collectively called the “Orders”); (vi) engaged in activities prohibited in
the Orders; or (vii) (and has not been) convicted, pleaded nolo contendere,
indicted, arraigned or custodially detained on charges involving money
laundering or predicate crimes to money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et. seq.).  Tenant
further represents, warrants and





3

 




--------------------------------------------------------------------------------

covenants that Tenant shall conduct its business operations in compliance with
the forgoing laws, rules, orders and regulations.   Tenant hereby agrees to
defend, indemnify, and hold harmless Landlord from and against any and all
claims, damages, losses, risks, liabilities, and expenses (including attorney's
fees and costs) arising from or related to

any breach of the foregoing representations, warranties and covenants.  The
breach of either of the above representations, warranties and covenants by
Tenant shall be an Event of Default under this Lease.




11.

Additional Rent.  The management fee in Article 4 of the Lease is hereby amended
to provide that it shall not exceed 3% of Rent.
















IN WITNESS WHEREOF, Landlord and Tenant have duly executed this agreement on the
date first above written.




 

 

LANDLORD:

 

 

G &I VI 321/323 NORRISTOWN FE LLC

WITNESS:

 

 

 

 

 

 

 

//SIGNED//Y. Alexander

 

By:

//SIGNED//Jean Marie Apruzzese

 

 

Name:

Jean Marie Apruzzesse

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

CLINFORCE, INC

ATTEST:

 

 

 

 

 

 

 

//SIGNED//Maria Phillips

 

By:

//SIGNED//Tony Sims

 

 

Name:

Tony Sims

 

 

Title:

President

 





4

 




--------------------------------------------------------------------------------

EXHIBIT “A”

SPACE PLAN OF THE ADDITIONAL PREMISES




[cross1061002.gif] [cross1061002.gif]














5

 




--------------------------------------------------------------------------------




EXHIBIT “B”

LANDLORD’S WORK




[cross1061004.gif] [cross1061004.gif]











6

 




--------------------------------------------------------------------------------

EXHIBIT “C”










Tenant: ClinForce, Inc.

Premises: Suite 215, 321 Norristown Rd., Ambler, PA

Total Square Footage: 11,154







CONFIRMATION OF LEASE TERM







THIS MEMORANDUM is made as of the ___ day of _________,  2008, between G &I VI
321/323 NORRISTOWN FE LLC, a Delaware limited liability company, with an office
at 220 East 42nd Street, New York, New York ("Landlord") and CLINFORCE, INC.
with its principal place of business at 4815 Emperor Blvd., Durham, NC 27713
("Tenant"), who entered into an amendment dated for reference purposes as of
___________ __, 2008, covering certain premises located at  Suite 215, 321
Norristown Rd., Ambler, PA.  All capitalized terms, if not defined herein, shall
be defined as they are defined in the Lease.




1.

The Parties to this Memorandum hereby agree that the date of ______________,
200_ is the "Additional Premises Commencement Date" of the Term and the date
___________________ is the expiration date of the Lease.




2.

Tenant hereby confirms the following:




(a)

That it has accepted possession of the Additional Premises pursuant to the terms
of the Second Amendment;




(b)

That the improvements, including the Landlord’s Work, required to be furnished
according to the Lease by Landlord have been substantially completed;




(c)

That Landlord has fulfilled all of its duties of an inducement nature or is
otherwise set forth in the Second Amendment;




(d)

That there are no offsets or credits against rentals, and the $7,305.96 Security
Deposit has been paid as provided in the Lease;




(e)

That there is no default by Landlord or Tenant under the Lease and the Lease is
in full force and effect.




              3.        Landlord hereby confirms to Tenant that its Building
Number is D125 and its Lease Number is _______.  This information must accompany
each Rent check or wire payment.




4.       Tenant’s Notice Address is:

Tenant’s Billing Address is:




 

ClinForce, Inc.

 

 

 

4815 Emperor Blvd.

 

 

 

Durham, NC 27713

 

 

 

Attn: Maria Phillips

 

Attn:

 

 

Phone No.

 

 

Phone No.:

 

 

Fax No.

 

 

Fax No.:

 

 

E-mail:

 

 

E-mail:

 







5.  This Memorandum, each and all of the provisions hereof, shall inure to the
benefit, or bind, as the








7

 




--------------------------------------------------------------------------------




case may require, the parties hereto, and their respective successors and
assigns, subject to the restrictions upon assignment and subletting contained in
the Lease.




 

 

 

 

WITNESS:

 

LANDLORD:

 

 

G &I VI 321/323 NORRISTOWN FE LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

WITNESS:

 

TENANT:

 

 

CLINFORCE, INC.

 

 

 

 

 

 

 

 

 

 

By:

 








8

 


